Citation Nr: 0304522	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  98-11 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for status post total left 
knee arthroplasty, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1951 to November 
1953.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1997 by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board remanded this case in April 2001 for action 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  

In October 1998, the veteran had a personal hearing with a 
Hearing Officer at the RO.  The veteran also had a Central 
Office hearing at the Board in February 2001 with the 
undersigned Judge.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Residuals of a status post total left knee arthroplasty 
are manifested by pain, complaints of fatigability, 
discomfort, and slight limitation of flexion range of motion.  


CONCLUSION OF LAW

The schedular criteria for an increased rating for residuals 
of a status post total left knee arthroplasty are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5010-5055 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2002).  In addition, where there is a question as to which 
of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

I.  Increased Evaluation for Status Post Total Left Knee 
Arthroplasty

In April 1996, the veteran was granted service connection for 
traumatic arthritis left knee with valgus, crepitus and 
limitation of motion.  A 20 percent disability evaluation was 
assigned under Diagnostic Codes 5010-5257, effective from 
February 1996.  The veteran underwent a left knee total 
arthroplasty in December 1996.  In a May 1997 rating 
decision, the RO assigned the veteran a temporary total 
rating under 38 C.F.R. § 4.30 for traumatic arthritis left 
knee with valgus, crepitus, and limitation of motion, status 
post total knee arthroplasty, effective from January 1, 1997, 
followed by a 100 percent schedular rating under Diagnostic 
Code 5010-5055, effective from February 1, 1997.  A 30 
percent rating was to be assigned from February 1, 1998.  

Under Diagnostic Code 5055, the veteran is given a total 
rating for one year following implantation of the prosthetic 
replacement of the knee joint.  A 60 percent rating is 
assigned with chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  The minimum 
rating is 30 percent.  Intermediate degrees of residual 
weakness, pain or limitation of motion (i.e., between 30 
percent and 60 percent) are rated by analogy to Diagnostic 
Codes 5256, 5261, or 5262.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5055 (2002).  Thus, the question in this case 
is whether the veteran has severe painful motion or weakness 
in the left lower extremity to support a 60 percent rating 
under Diagnostic Code 5055, or whether he has weakness, pain 
or limitation of motion that would support a rating higher 
than 30 percent under one of the diagnostic codes specified.  
 
The veteran contends that his left knee disability is more 
severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
a higher rating under Diagnostic Codes 5010-5055.

In this case a 60 percent rating cannot be assigned under 
Diagnostic Code 5055.  VA examination reports from April 1998 
and July 1999 do not show findings of severe pain on motion 
or weakness.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2002).

Diagnostic Codes 5256, 5261, and 5262 - specified in 
Diagnostic Code 5055 --provide a rating higher than 30 
percent for knee disability.  None of these diagnostic codes 
support the assignment of a higher disability evaluation in 
this case.

Under Diagnostic Code 5256, a higher rating can be assigned 
for ankylosis of the knee.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5256 (2002).  None of the evidence of record 
-- including VA examination reports, treatment records, or X-
ray reports -- shows that the veteran has ankylosis of the 
left knee.  

Under Diagnostic Code 5261, a higher rating may be assigned 
for limitation of extension of the leg:  40 percent when 
limited to 30 degrees and 50 percent when limited to 45 
degrees.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5261 
(2002).  Normal range of extension of the knee is to 0 
degrees.  See 38 C.F.R. Part 4, Plate II (2002).  In this 
case, the veteran exhibited extension to 0 degrees in his 
left knee in the July 1999 VA examination report, and the 
treatment records do not document limitation of extension 
approaching the level required for a rating higher than 30 
percent.  Consequently, a higher rating is not supported 
under this diagnostic code.

Finally, the veteran can be awarded a 40 percent rating under 
Diagnostic Code 5262 when impairment of the tibia and fibula 
results in nonunion with loose motion requiring a brace.  See 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5262 (2002).  In 
the February 2001 hearing transcript, the veteran complained 
that his knee was "loose" and it would "give way".  
However, the medical evidence of record does not show that 
the veteran has any nonunion of the tibia or fibula that 
requires the use of a brace.  In the most recent VA 
examination report dated in July 1999, the examiner noted 
that the veteran had no effusion, erythema, or instability.  
In July 1999, X-ray reports noted that the veteran had 
bilateral total knee joint replacement with no slipping or 
absorption of the implanted devices.  Additional X-ray 
reports from August 1998 and July 2001 show that that the 
veteran's knee prosthesis was in place with no loosening or 
evidence of hardware complication.     


The record shows that the veteran failed to report for a 
scheduled VA examination in January 2002.  Individuals 
applying for benefits have a responsibility to cooperate with 
the agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The United States Court of 
Appeals for Veterans Claims (CAVC) has held that although VA 
is required by statute and case law to assist veterans in the 
development of claims, the duty to assist is not always a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  When, as here, a claimant fails to report for an 
examination in conjunction with a claim for compensation, the 
claim shall be adjudicated on the evidence of record.  See 38 
C.F.R. § 3.655 (2002).  After being notified of 38 C.F.R. § 
3.655 in a letter from the RO in December 2001, the veteran 
failed to report to his scheduled VA examination in January 
2002.  A claimant must be prepared to meet his obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  See Olson v. Principi, 3 Vet. 
App. 480 (1992). 

The Board acknowledges the veteran's complaints of pain, 
discomfort, swelling, fatigability, and decreased range of 
motion.  However, the veteran has not demonstrated that he 
has the medical expertise that would render competent his 
statements as to the relationship between his injury during 
active military service and the current severity of his left 
knee disability.  His opinion alone cannot meet the burden 
imposed by 38 C.F.R. § 4.71 with respect to the current 
severity of his right knee disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).


The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to residuals of a total left knee 
arthroplasty so as to support a higher rating.  The record 
also does not show that the veteran experiences 
incoordination or weakened movement due to his left knee 
disability.  After considering the effects of the pain and 
fatigability, as described in the records of examination and 
treatment, the Board concludes that the disabling effects of 
the pain alone do not meet or more nearly approximate the 
criteria for a higher rating under 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca, supra. 

Based upon the competent medical evidence of record, none of 
the criteria under the pertinent diagnostic codes have been 
met to support the assignment of a rating in excess of 30 
percent for the veteran's left knee disability, nor do the 
veteran's reports of pain meet or more nearly approximate the 
criteria for a higher rating.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2002).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the service-connected left knee disability, but, as 
discussed above, the schedular criteria for higher ratings 
have not been shown.  In addition, it has not been shown that 
the service-connected disability has required frequent 
periods of hospitalization or has produced marked 
interference with the veteran's employment.  For these 
reasons, an extraschedular rating is not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for residuals of a 
status post total left knee arthroplasty.  He has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  
Moreover, the veteran has had VA examinations, and failed to 
report for the examination scheduled in January 2002.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the RO sent the veteran a letter dated in 
December 2001, which notified him of the type of evidence 
necessary to substantiate his claim.  This document also 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence. As noted above, the Board remanded 
this appeal to the RO in April 2001 for action consistent 
with the VCAA.  In this case, there is no additional 
development needed.  Consequently, any defect in such notice 
would not prejudice the veteran in this instance.  The Board 
finds that VA's duties to assist the claimant and to notify 
him of the evidence necessary to substantiate his claim has 
been satisfied.


ORDER

An increased rating for status post total left knee 
arthroplasty is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

